Case 19-16061-amc   Doc 16   Filed 10/24/19 Entered 10/24/19 15:51:58   Desc Main
                             Document     Page 1 of 9
Case 19-16061-amc   Doc 16   Filed 10/24/19 Entered 10/24/19 15:51:58   Desc Main
                             Document     Page 2 of 9
Case 19-16061-amc   Doc 16   Filed 10/24/19 Entered 10/24/19 15:51:58   Desc Main
                             Document     Page 3 of 9
Case 19-16061-amc   Doc 16   Filed 10/24/19 Entered 10/24/19 15:51:58   Desc Main
                             Document     Page 4 of 9
Case 19-16061-amc   Doc 16   Filed 10/24/19 Entered 10/24/19 15:51:58   Desc Main
                             Document     Page 5 of 9
Case 19-16061-amc   Doc 16   Filed 10/24/19 Entered 10/24/19 15:51:58   Desc Main
                             Document     Page 6 of 9
Case 19-16061-amc   Doc 16   Filed 10/24/19 Entered 10/24/19 15:51:58   Desc Main
                             Document     Page 7 of 9
Case 19-16061-amc   Doc 16   Filed 10/24/19 Entered 10/24/19 15:51:58   Desc Main
                             Document     Page 8 of 9
Case 19-16061-amc   Doc 16   Filed 10/24/19 Entered 10/24/19 15:51:58   Desc Main
                             Document     Page 9 of 9
